Title: Thomas Jefferson to James Madison, 23 March 1815
From: Jefferson, Thomas
To: Madison, James


          
                        Dear Sir
                        
                            Monticello
                            Mar. 23. 15.
                        
                    
          I duly recieved your favor of the 12th and with it the pamphlet on the causes and conduct of the war, which I now return. I have read it with great pleasure, but with irresistable desire that it should be published. the reasons in favor of this are so strong, and those against it are so easily gotten over, that there appears to me no balance between them. 1. we need it in Europe. they have totally mistaken our character. accustomed to rise at a feather themselves, and to be always fighting, they will see in our conduct, fairly stated, that acquiescence under wrong, to a certain degree, is wisdom & not pusillanimity, and that peace and happiness are preferable to that false honor which, by eternal wars, keeps their people in eternal labor, want and wretchedness. 2. it is necessary for the people of England, who have been decieved as to the causes and conduct of the war, and do not entertain a doubt that it was entirely wanton & wicked on our part, and under the order of Bonaparte. by rectifying their ideas, it will tend to that conciliation which is absolutely necessary to the peace and prosperity of both nations. 3. it is necessary for our own people, who, altho’ they have known the details as they went along, yet have been so plied with false facts and false views by the federalists, that some impression has been left that all has not been right. it may be said that it will be thought unfriendly. but truths necessary for our own character must not be suppressed out of tenderness to it’s calumniators. altho written generally with great moderation, there may be some things in the pamphlet which may perhaps irritate. the characterizing every act, for example, by it’s appropriate epithet is not necessary to shew it’s deformity to an intelligent reader. the naked narrative will present it truly to his mind, and the more strongly, from it’s moderation, as he will percieve that no exaggeration is aimed at. rubbing down these roughnesses, and they are neither many nor prominent, and preserving the original date might I think remove all the offensiveness, and give more effect to the publication. indeed I think that a soothing Postscript, addressed to the interests, the prospects & the sober reason of both nations, would make it acceptable to both. the trifling expence of reprinting it ought not to be considered a moment. mr Gallatin could have it translated into French, and suffer it to get abroad in Europe without either avowal or disavowal. but it would be useful to print some copies of an Appendix containing all the documents referred to, to be preserved in libraries, and to facilitate to the present and future writers of history the acquisition of the materials which test the truths it contains.
          I sincerely congratulate you on the peace; and more especially on the eclat with which the war was closed. the affair of N. Orleans was fraught with useful lessons to ourselves, our enemies, and our friends, and will powerfully influence our future relations with the nations of Europe. it will shew them we mean to take no part in their wars, and count no odds when engaged in our own. I presume that, having spared to the pride of England her formal acknolegement of the atrocity of impressment in an article of the treaty, she will concur in a convention for relinquishing it. without this she must understand  that the present is but a truce, determinable on the first act of impressment of an American citizen committed by any officer of hers. would it not be better that this Convention should be a separate act, unconnected with any treaty of commerce, and made an indispensable preliminary to all other treaty? if blended with a treaty of commerce, she will make it the price of injurious concessions. indeed we are infinitely better without such treaties with any nation. we cannot too distinctly detach ourselves from the European system, which is essentially belligerent, nor too sedulously cultivate an American system, essentially pacific. but if we go into commercial treaties at all, they should be with all at the same time with whom we have important commercial relations. France, Spain, Portugal, Holland, Denmark, Sweden, Russia, all should proceed pari passu. our ministers marching in phalanx on the same line, and intercommunicating freely, each will be supported by the weight of the whole mass, and the facility with which the other nations will agree to equal terms of intercourse, will discountenance the selfish higglings of England, or justify our rejection of them. perhaps with all of them it would be best to have but the single article gentis amicissimae, leaving every thing else to the usages & courtesies of civilized nations. but all these things will occur to yourself, with their counter-considerations.
          Mr Smith wrote to me on the transportation of the library, and particularly that it is submitted to your direction. he mentioned also that Dougherty would be engaged to superintend it. no one will more carefully & faithfully execute all those duties which would belong to a waggon master. but it requires a character acquainted with books to recieve the library. I am now employing as many hours of every day as my strength will permit, in arranging the books, and putting every one in it’s place on the shelves corresponding with it’s order in the Catalogue, and shall have them numbered correspondently. this operation will employ me a considerable time yet. then I should wish a competent agent to attend, and, with the catalogue in his hand, see that every book is on the shelves, and have their lids nailed on, one by one, as he proceeds. this would take such a person about two days, after which Dougherty’s business would be the mere mechanical removal at convenience. I inclose you a letter from Mr Millegan offering his service, which would not cost more than 8. or 10. days reasonable compensation. this is necessary for my safety and your satisfaction as a just caution for the public. you know there are persons both in and out of the public councils, who will seize every occasion of  imputation on either of us, the more difficult to be repelled in this case in which a negative could not be proved. if you approve of it therefore, as soon as I am thro’ the review, I will give notice to mr Millegan, or any other person whom you will name, to come on immediately. indeed it would be well worth while to add to his duty that of packing covering the books with a little paper (the good bindings at least) and filling the vacancies of the presses with paper parings, to be brought from Washington. this would add little more to the time, as he could carry on both operations at once. Accept the assurances of my constant & affectionate friendship & respect.
          
                        Th: Jefferson
                    
        